Exhibit 10.36
 

Date:  June 10, 2010  Pope Resources, a Delaware Limited Partnership
 Customer/Note No. 56548-442


 
TERM NOTE


For Value Received, on the Loan Maturity Date, Borrower, as defined below, as
principal, jointly and severally, promises to pay to Lender, as defined below,
or order, at its office in Spokane, Washington, or at such other place as the
holder of this Term Note (this “Note”) may designate in writing, the principal
balance of Twenty Million and no/100’s Dollars ($20,000,000.00) (the “Total
Commitment Amount”), or so much thereof as may be outstanding, plus interest
thereon from and after any Disbursement Date, at interest rates as provided for
hereafter.  For all intents and purposes, the Base Rate Loan Segment and the
Fixed Rate Loan Segments are treated as one obligation under this Note and the
other Loan Documents.


1.           Definitions.  For purposes of this Note, the following definitions
apply.  Capitalized terms not otherwise defined herein shall have the meanings
given in the First Amended and Restated Master Loan Agreement, dated on or about
the same date herewith, as amended, restated or otherwise modified (the “Loan
Agreement”).


“Applicable Margin” means, for purposes of calculating the applicable interest
rate for any day for a Loan Segment, the percentage set forth below that
corresponds to the elected Rate Option:
 
Rate Options
Applicable Margin
   
Base Rate
3.50%
5- and 7-year Fixed Rate
1.70%
15-year Fixed Rate
1.60%

 
“Base Rate” shall have the meaning given in paragraph 4.01 hereof.


“Base Rate Loan Segment” means the principal portion of the Loan plus accrued
interest priced using the Base Rate during the Commitment Period.


“Borrower” means Pope Resources, A Delaware Limited Partnership, a Delaware
limited partnership; provided however, for purposes of covenant compliance,
“Borrower” shall include all subsidiaries of Pope Resources, a Delaware Limited
Partnership, whose financial statements should, under GAAP be consolidated with
Pope Resources, A Delaware Limited Partnership.


“Collateral” means all the property pledged to secure the Loan as described in
the Loan Documents, including but not limited to the real property consisting of
approximately 58,554 acres of fee-owned timberland, located in Washington,
together with all improvements located thereon, as more particularly described
in that certain Mortgage dated of or around even date herewith.


“Commitment Period” means the period of time from the date of this Note to the
date 60 days thereafter, or at Lender’s option in the Event of Default or
Incipient Default.
 
 
1

--------------------------------------------------------------------------------

 

 
“Default Interest Rate” shall have the meaning given in paragraph 7.03 hereof.


“Disbursement Date” means a Business Day when Loan principal is advanced under
this Note to or on the account of Borrower.


“Fixed Rate Loan Segment” means each principal portion of the Loan, plus
interest accrued thereon, with all the following attributes that distinguish
such Fixed Rate Loan Segment from other Fixed Rate Loan Segments: a different
Fixed Rate Maturity Date and or a different date to which a given Fixed Rate
Option was assigned to the Fixed Rate Loan Segment, except as otherwise provided
herein.


“Fixed Rate Maturity Date” shall have the meaning set forth in paragraph 4.02
hereof; provided however, if a Fixed Rate Maturity Date falls on a date that is
not a Business Day, then the Fixed Rate Maturity Date shall be deemed to be the
preceding Business Day, unless such Business Day falls in another calendar
month, in which case the Fixed Rate Maturity Date shall be deemed to be the
succeeding Business Day.


“Fixed Rate Option” means any of the Fixed Rate Options defined in paragraph
4.02 hereof.


“Index Source” means the Federal Farm Credit Banks Funding Corporation, unless
an Index Source is otherwise identified for a given pricing option described
herein.


“Lender” means Northwest Farm Credit Services, FLCA.


“LIBOR” means the rate per annum at approximately 11:00 a.m. (London, England
time) on the date that is two (2) Business Days prior to the beginning of the
relevant interest period by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (the “Index”), as set forth by
the Bloomberg Information Service or any successor thereto, which has been
designated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates (the “LIBOR Index Source”) for a
period equal to such interest period.


“Loan” or “Loan No. 56548-442” means all principal amounts advanced by Lender to
Borrower or on the account of Borrower or otherwise under this Note and the
other Loan Documents, and all fees or charges incurred as provided for in this
Note and the other Loan Documents, plus all interest accrued thereon.


“Loan Documents” means this Note and all other documents executed in connection
with the Loan, including without limitation the Membership Agreement, the Loan
Agreement, the Mortgage and the Environmental Indemnity, dated on or about the
same date herewith, and all renewals, extensions, amendments, modifications,
substitutions and replacements thereof.


“Loan Maturity Date” means the earlier of: (1) September 1, 2025; (2) the Fixed
Rate Maturity Date for the Loan Segment priced with the 15-Year Fixed Rate
Option; or (3) at Lender’s option in the Event of Default or Incipient Default.
 
 
2

--------------------------------------------------------------------------------

 

 
“Loan Purpose” means (a) to refinance existing indebtedness, and (b) to pay Loan
fees and all of Lender’s reasonable transaction costs.


“Loan Segment” means the Base Rate Loan Segment or a Fixed Rate Loan Segment.


“Lockout Period Expiration Date” means the corresponding anniversary of the
first day of the month following the Pricing Date for a given Fixed Rate Loan
Segment, if the Pricing Date is not the first day of the month or the
corresponding anniversary of the Pricing Date, if the Pricing Date is the first
day of a month; provided however, if such day falls on a date that is not a
Business Day, then the Lockout Period Expiration Date shall be deemed to be the
preceding Business Day, unless such Business Day falls in another calendar
month, in which case the Lockout Period Expiration Date shall be deemed to be
the succeeding Business Day.


“Notice” shall have the meaning as set forth in paragraph 2.04 hereof.


“Prepayment Option” means one of the prepayment options set forth in Section
6.02 hereof.


“Pricing Date” means the Business Day a given Loan Segment begins to accrue
interest under a given Rate Option or a day when there is a change in the Base
Rate.


“Rate Option” means the Base Rate or one of the Fixed Rate Options.


2.                Loan Origination Fee, Expenses, Stock and Notice.


2.01           Loan Fee.  Borrower shall pay Lender the Loan fees set forth in a
separate Loan fee letter.


2.02           Costs and Expenses.  Borrower shall pay Lender on the Closing
Date, and subsequently on Lender’s demand, all of Lender’s reasonable
transaction expenses, including but not limited to costs and expenses relating
to title policies, appraisals of Collateral and fees and costs directly related
to recording, filing and closing, whether or not the Loan is disbursed.


2.03           Stock.  Borrower shall comply with the capitalization
requirements of ACA, as indicated in the Loan Agreement.


2.04           Notice of Prepayment and Pricing.


 a.           Prepayment of Principal.  Borrower shall provide Lender with
irrevocable Notice of the amount of a prepayment of a Fixed Rate Loan Segment no
later than 10:00 a.m. Spokane time one Business Day prior to the Business Day
the prepayment will be made.


   b.           Pricing.  Borrower shall provide Lender irrevocable Notice of
pricing of a Fixed Rate Loan Segment using a Fixed Rate Option by 10:00 a.m.
Spokane time on the Pricing Date.
 
 
3

--------------------------------------------------------------------------------

 

 
   c.           Prepayment Option.  Borrower shall provide Lender irrevocable
Notice of election of a Prepayment Option for a Fixed Rate Loan Segment using
one of the options set forth in Section 6.02 hereof by 10:00 a.m. Spokane time
on the Pricing Date.  If Borrower fails to provide Notice of election of a
Prepayment Option as set forth above, the Loan Segment being priced will be
subject to Lender’s make whole Prepayment Fee.


   d.           Form of Notice.  Borrower may provide Lender any Notice required
under this Note by use of the Notice in form substantially as set forth in
Exhibit A hereto or other documentation as may be prescribed by
Lender.  Alternatively, Borrower may telephone Lender at the numbers designated
on Exhibit A or as may be provided by Lender from time to time.  If Notice is by
telephone, Lender will confirm to Borrower the elected prepayment or pricing in
writing.  All such Notices are deemed irrevocable when given and are subject to
Breakage Fees.


3.                Advances and Pricing Elections.


3.01           Advances.  So long as there is no Event of Default or Incipient
Default, Lender will advance Loan proceeds during the Commitment Period, up to
the Total Commitment Amount.  To the extent there is any unadvanced Loan
commitment at the end of the Commitment Period, Lender’s duty to advance Loan
principal shall expire.  The Loan is not a revolving loan.  Once Loan principal
has been advanced and repaid, it may not be reborrowed.


3.02           Pricing Election.  During the Commitment Period, and upon
irrevocable Notice to Lender in accordance with paragraph 2.04 above, as to
principal (i) in the amount of an advance or (ii) in the Base Rate Loan Segment,
Borrower shall elect to designate $5,000,000.00 of the Loan principal to bear
interest at the 5-Year Fixed Rate Option, $5,000,000.00 of the Loan principal to
bear interest at the 7-Year Fixed Rate Option and $10,000,000.00 of the Loan
principal to bear interest at the 15-Year Fixed Rate Option; provided however,
that there is no Event of Default or Incipient Default.


4.                Pricing Options.


4.01           Base Rate: LIBOR Variable Base.  The Base Rate is the LIBOR
Variable Base.  The “LIBOR Variable Base” for any day during a given month means
the one-month LIBOR rate, as made available by the LIBOR Index Source, rounded
up to the nearest .05 percent, plus the Applicable Margin.  The LIBOR Variable
Base shall be effective on the first day of the month and remain constant for
such month.  Provided however, if a LIBOR rate cannot be ascertained using this
method for a given month, then the Base Rate shall be determined for any day of
such month by use of the NW Variable Base.  The “NW Variable Base” on any given
date, is the per annum interest rate equal to the Index for the NW Variable Base
on such date plus the Applicable Margin.  On any given date, the “Index” for the
NW Variable Base is a per annum interest rate, as made available and determined
by Northwest Farm Credit Services, PCA (the “NW Variable Base Index Source”) in
its sole discretion, on the last Business Day of the prior month.  The
Applicable Margin may be adjusted to provide a new interest rate under the NW
Variable Base that is comparable to the LIBOR Variable Base.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
4.02           5-, 7- or 15-Year Fixed Rate Options.  Borrower understands and
agrees that the availability of any Fixed Rate Option will be determined at
Lender's (and participant's, if applicable) sole discretion.  Subject to the
preceding sentence, a Fixed Rate Loan Segment may be priced with a fixed rate
equal to the 5-, 7- or 15-year Fixed Rate Options, as defined herein, plus the
Applicable Margin.  With these Fixed Rate Options: (a) rates may be fixed for
Interest Periods, as defined herein, of 5, 7 and 15 years; and (b) rates may
only be fixed on a Pricing Date to take effect on such Pricing Date.  For
purposes hereof: (i) the “5-, 7- and 15-year Fixed Rate Options” shall mean the
rate for the all-in cost of the corresponding term for Farm Credit Medium Term
Notes, rounded to the nearest .05 percent, as made available by the Index Source
on the Pricing Date; and (ii) “Interest Period” shall mean a period commencing
on the Pricing Date and ending on the Fixed Rate Maturity Date.  The Fixed Rate
Maturity Date for a given Fixed Rate Option shall be the corresponding
anniversary of the first day of the month following the Pricing Date if the
Pricing Date is not the first day of a month or the corresponding anniversary of
the Pricing Date if the Pricing Date is the first day of a month.


4.03           Changes in Circumstances.  In the event that, on any date on
which an interest rate for pricing the Loan or a Loan Segment is to be
determined, Lender determines that the applicable interest rate can not be
ascertained or does not adequately reflect the cost to Lender of making or
maintaining its Loan or Loan Segment(s) for which the interest rate is to be
determined, Lender shall promptly give notice of such facts to Borrower.  Within
ten days thereof, Borrower shall make an appointment to meet with Lender to
determine a new Index and or Applicable Margin for pricing of the Loan or
applicable Loan Segment(s).


5.                Payment.


5.01           Interest Payments.  During the term of the Loan, Borrower shall
make quarterly interest only payments, which payments shall consist of interest
that accrued during such previous period on the balance of each Loan
Segment.  Interest only payments shall be due on July 1, 2010 and on the first
day of each Fiscal Quarter thereafter.


5.02           Payment Upon Maturity of Fixed Rate Loan Segments.  Each Fixed
Loan Segment shall be repaid in full upon its respective Fixed Rate Maturity
Date.


5.03           Payment in Full on Loan Maturity Date.  The unpaid principal
balance of this Note, unpaid interest thereon, and other amounts due under this
Note and the other Loan Documents shall be paid in full on the Loan Maturity
Date.


5.04           Application of Payments.  Regularly scheduled payments billed
under Loan Segments shall be applied to Loan Segments and to amounts owed by
Borrower as billed under each Loan Segment on the date of Lender’s receipt of
payment.  Any payment for a Loan Segment shall be applied as of the date of
receipt first to accounts receivable for reimbursable expenses, second to
default interest, third to billed interest, fourth to billed principal, fifth to
unpaid principal, and any remainder to unpaid interest.  In addition, so long as
there is no Event of Default or Incipient Default, principal prepayments shall
be applied to principal under a given Fixed Rate Loan Segment, as selected by
Borrower, in inverse order of its maturity, and shall not alter the obligation
to pay scheduled payments until the indebtedness for each Fixed Rate Loan
Segment is paid in full.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
5.05           Timber Cutting Payments.  Lender will calculate a Timber Cutting
Payment annually, at the Fiscal Year-End.  The Timber Cutting Payment will be
due and payable 15 days after it is billed.  After the pro-rata allocation of
the Timber Cutting Payment between Loans is made pursuant to the Loan Agreement
and so long as there is no Event of Default or Incipient Default, Borrower may
elect the Loan Segment(s) against which the Timber Cutting Payment will be
applied.  A Timber Cutting Payment shall not excuse Borrower from making any
other required payments.  Timber Cutting Payments will be subject to the
Prepayment Fee provisions hereof.


6.               Prepayment and Breakage Fees.


6.01           Exemption to Prepayment Fee.  Principal prepayments made while a
Loan Segment is priced under the Base Rate shall not be subject to a Prepayment
Fee.  In addition, there is no Prepayment Fee for (i) any prepaid principal
under an election of Section 6.02 a. below, if the prepayment is received after
the applicable lockout period or (ii) for any prepaid principal up to the 10
percent per calendar year limitation under an election of Section 6.02 b.
below.  Other prepayments of principal shall be subject to a Prepayment Fee, as
described in the Loan Agreement.


6.02           Prepayment Fee Options.


   a.           Lockout Period Option.  Under this Prepayment Option, Borrower
may prepay all or a portion of a Fixed Rate Loan Segment after the applicable
lockout period without incurring a Prepayment Fee.  This Prepayment Option is
subject to an “Option Fee” represented as basis points to be added to the
Applicable Margin for the applicable Fixed Rate Loan Segment.  Lender will
absorb the first 10 basis points of the Option Fee.


The “lockout period” for this Prepayment Option is the period of time beginning
with the Pricing Date for the applicable Fixed Rate Loan Segment and ending on
the corresponding Lockout Period Expiration Date.  Borrower may select one
lockout period per Fixed Rate Loan Segment.  For the 5-year Fixed Rate Loan
Segment, Borrower may select from a 1-year or 2-year lockout period.  For the
7-year Fixed Rate Loan Segment, Borrower may select from a 1-year, 2-year or
3-year lockout period.  For the 15-year Fixed Rate Loan Segment, Borrower may
select from a 1-year, 2-year, 3-year or 5-year lockout period.


Upon request of Borrower, by 8:00 a.m. Spokane time, Lender will quote the
Option Fees for the lockout periods associated with each Fixed Rate Loan
Segment, by 9:00 a.m. Spokane time.


   b.           10 Percent Option.  Under this Prepayment Option, Borrower may
prepay up to 10 percent of the principal amount of a Fixed Rate Loan Segment per
calendar year without incurring a Prepayment Fee.  This Prepayment Option is
subject to an “Option Fee” represented as basis points to be added to the
Applicable Margin for the applicable Fixed Rate Loan Segment.  Lender will
absorb the first 10 basis points of the Option Fee.
 
 
 
6

--------------------------------------------------------------------------------

 

 
For purposes of this Prepayment Option, the 10% amount is computed on the
principal amount of each Fixed Rate Loan Segment on its respective Pricing Date.


Upon request of Borrower by 8:00 a.m. Spokane time, Lender will quote the Option
Fees associated with each Fixed Rate Loan Segment, by 9:00 a.m. Spokane time.


   c.           Make Whole Option.  Prepayments of a Fixed Rate Loan Segment
under this Prepayment Option shall be subject to a Prepayment Fee, as described
in the Loan Agreement.


6.03           Breakage Fee.  The Loan is subject to the Breakage Fees set forth
in the Loan Agreement.


7.                Default.


7.01           Events of Default.  Time is of the essence in the performance of
this Note.  The occurrence of any one or more of the events identified in any of
the Loan Documents as an Event of Default shall constitute an “Event of Default”
under this Note.


7.02           Acceleration.  In the event of any uncured Event of Default
beyond any applicable cure periods provided for in the Loan Documents, at
Lender’s option, without notice or demand, the unpaid principal balance of the
Loan, plus all accrued and unpaid interest thereon and all other amounts due
shall immediately become due and payable.


7.03           Default Interest Rate.  The Default Interest Rate applicable to a
delinquent payment for a Loan Segment shall equal four percent (4%) per annum
above the interest rate in effect on such Loan Segment at the time such payment
was due, which rate shall accrue on the total amount of the payment due until
paid, accelerated or upon maturity.  Provided, however, upon acceleration and or
maturity, the Default Interest Rate shall be equal to and remain at four percent
(4%) per annum above the interest rate in effect for each Loan Segment at the
time of acceleration or maturity and shall accrue on the entire unpaid balance
of the Loan Segment until paid in full.


7.04           Application of Payments Following Default or Incipient
Default.  Notwithstanding anything to the contrary hereunder or in the other
Loan Documents, in the Event of Default or Incipient Default, Lender shall have
the right to apply payments made by or on the account of Borrower and any funds
held in any FPF Account for the Loan to any Loan Segments as Lender may
determine in its sole discretion at any time.


8.                Loan Terms, Provisions and Covenants.  The Loan is subject to
the terms, provisions and covenants contained herein and in the other Loan
Documents.


9.                Miscellaneous Terms.


9.01           Notice of Default.  Borrower shall provide Lender immediate
notice of any Event of Default or Incipient Default under this Note and the
other Loan Documents.
 
 
 
7

--------------------------------------------------------------------------------

 

 
9.02           Interest Rates.  The Base Rate described herein is a per annum
rate and is calculated on the basis of the actual number of days elapsed for a
360 day year.  The Fixed Rate Options described herein are per annum rates and
are calculated on the basis of the actual number of days elapsed during the year
for the actual number of days in the year.  If any payment date is not a
Business Day, then payment shall be due on the next Business Day.


9.03           Exhibits.  All Exhibits hereto are incorporated herein and made a
part of this Note.


9.04           Index and Index Source.  The Indexes used herein do not
necessarily represent the lowest rates charged by Lender on its loans.  If any
Index or Index Source provided for herein becomes unavailable during the Loan
term, Lender will choose a new Index or Index Source which it determines, in its
sole good faith discretion, is comparable to be effective upon notification
thereof to Borrower.


9.05           Payments.  Upon Lender’s written request, payments shall be
electronically submitted no later than 10:00 a.m. Spokane time on the date
specified for payment.  All sums payable to Lender hereunder shall be paid
directly to Lender in immediately available funds in U.S. dollars.  Lender shall
send to Borrower periodic statements of all amounts due hereunder at applicable
interest rates, which statements shall be considered correct and conclusively
binding on Borrower in all respects and for all purposes unless Borrower
notifies Lender in writing of any objections within 15 days of receipt of any
such statement.


9.06           Authorization.  Borrower authorizes David L. Nunes or Thomas M.
Ringo or any other individual(s) as they or either of them may authorize in
writing, to request advances of principal under this Note, to confirm interest
rates and lock-in fees, and to provide Lender notice of pricing, repricing or
prepayment, as required under this Note.


9.07           Advances, Fees and Costs.  Borrower shall pay Lender, on demand,
all attorney fees and costs incurred to protect or enforce any of Lender's
rights in bankruptcy, appellate proceedings, or otherwise, under this Note or
the other Loan Documents.  All sums advanced by Lender to protect its interests
hereunder or under the other Loan Documents and all Prepayment and Breakage Fees
shall be payable, on demand, and shall accrue interest under the interest rate
in effect for the Base Rate Loan Segment or any other Loan Segment as Lender may
select on such date and shall be treated as an advance under such Loan Segment.


9.08           Governing Law.  The substantive laws of the State of Washington
shall apply to govern the construction of the Loan Documents and the rights and
remedies of the parties, except where the location of the Collateral for the
Loan may require the application of the laws of another state or where federal
laws, including the Farm Credit Act of 1971, as amended, may be applicable.


9.09           General Provisions.  Borrower agrees to this Note as of the date
first above written.  Borrower waives presentment for payment, demand, notice of
nonpayment, protest, notice of protest and diligence in enforcing payment of
this Note.  This Note and the other Loan Documents constitute the entire
agreement between Borrower and Lender and supersede all prior oral negotiations
and promises, which are merged into such writings.  Upon written agreement of
the parties, the interest rate, payment terms or balances due under this Note
may be indexed,
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
adjusted, renewed or renegotiated.  Lender may at any time, without notice,
release all or any part of the security for the Loan, including the real estate
and or personal property covered by the Loan Documents; grant extensions,
deferments, renewals or reamortizations of any part of the Loan over any period
of time; and release from personal liability any one or more of the parties who
are or may become liable for the Loan, without affecting the personal liability
of any other party.  Lender may exercise any and all rights and remedies
available at law, in equity and provided herein and in the other Loan
Documents.  Any delay or omission by Lender in exercising a right or remedy
shall not waive that or any other right or remedy.  No waiver of default by
Lender shall operate as a waiver of the same or any other default on a future
occasion.  Lender shall not be obligated to renew the Loan or any part thereof
or to make additional or future loans to Borrower.


9.10           Counterparts.  This Note may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together, shall constitute but one and the same instrument.


9.11           WAIVER OF JURY TRIAL.  BORROWER AND LENDER HEREBY IRREVOCABLY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LOAN DOCUMENT AND ANY
FUTURE MODIFICATIONS, AMENDMENTS, EXTENSIONS, RESTATEMENTS AND SERVICING ACTIONS
RELATING TO THIS LOAN DOCUMENT.  THE PARTIES INTEND THAT THIS JURY WAIVER WILL
BE ENFORCED TO THE MAXIMUM EXTENT ALLOWED BY LAW.


9.12           No Personal Liability of General Partners.  In any action brought
to enforce the obligation of Borrower to pay Borrower’s Obligations, any
judgment or decree shall not be subject to execution on, nor be a lien on, the
assets of the General Partners of Borrower, other than their interests in the
Collateral.  The foregoing shall in no way otherwise affect the personal
liability of Borrower.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.



     
BORROWER:
POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP
     
By:
Pope MGP Inc., a Delaware corporation, its Managing General Partner
                 
By:
David L. Nunes, President and CEO
 

 


 




Pay to the Order of CoBank, ACB.

 
 
 
9

--------------------------------------------------------------------------------

 
 
Pope Resources, A Delaware Limited Partnership
Customer/Note No. 56548-442
EXHIBIT A
NOTICE/CONFIRMATION


NOTICE TO:
Technical Accounting Services
Northwest Farm Credit Services, FLCA
1700 South Assembly Street
Spokane, WA 99224-2121
 
 
P. O. Box 2515
Spokane, WA 99220-2515
 
 
Fax: 509-340-5508
Tel: 1-800-216-4535



This Notice is provided pursuant to the Term Note, dated June 10, 2010, as
amended or supplemented, made by Borrower and payable to the order of Lender.


ADVANCES, PRICING OR PREPAYMENT
 SELECT ONE:                 o Base Rate Loan Segment
o Fixed Rate Loan Segment
o New Advance
o Pricing
o Conversion to Fixed Rate Loan Segment
o Prepayment of Principal


PREPAYMENT OPTION (only for use when pricing a Fixed Rate Loan Segment)
SELECT ONE:                  o Lockout Period
o 10 Percent
o Make Whole


Loan Segment Currently Priced Under Option
________________________________________                                                                                                    
Principal Amount _____________________________________________________________
To New Pricing Option _________________________________________________________
Lockout Period _______________________________________________________________
Date to be Effective____________________________________________________________


Date: ____________________________________
                                              


POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP



By: _____________________________________
          Authorized Agent



CONFIRMATION
Lender confirms that the above actions were taken or modified as provided for
below:

   

 
 
 

     
NORTHWEST FARM CREDIT SERVICES, FLCA
                Date:      By:              Authorized Agent  

 
10